DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims  1-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a claimed subject matter for a belt transmission mechanism.  However, newly-added features/limitations directed to “a tool rest” and “a plurality of tools” in line 4, and “a tool changing device” in line 10 appears to be directed to a tool system, i.e. for example, a matrix tool magazine. Please note that Claims 1-8 previously submitted on 08/06/2021, are drawn to a belt-transmission mechanism, being classified in CPC class/subclass of F16H19/0645, B23Q3/1554,F16M11/2085, F16M11/425, F16H2019/0668.   However, pending claims 1-8 submitted on 12/01/2021, also recites a tool system for a plurality of tools, with a tool rest and a tool changing device, can be CPC class/subclass of Y10T483/1767, Y10T483/1752, B23Q1/25, B21D5/0254, B23Q3/12, B23Q3/15513, Y10T29/5168 , Y10T483/1714, Y10T483/1724, Y10T82/2511.  Because tools do not appear to be part of a transmission belt mechanism, therefore, it is unclear and confusing as to how a transmission belt mechanism/assembly would have features directed to a tool system.  Adding to the confusion, specification in page 7, lines 9-16 also describes the tool changing device and tool-picking transmission mechanism as being example (of an external unit) which can be used as an explanatory application.  Correction is required.
By virtue of depending upon rejected base claim 1, claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 103358140A, hereinafter referred to as "Yang") in view of Park (KR 20130030928A, hereinafter referred to as "Park", in view of Collins " Linear actuators: belt driven vs. rack and pinion driven" online article dated January 19, 2017, hereinafter referred to as "Collins", in view of Interroll conveyor roller, roller drive, drive control catalog dated Feb 2016 (hereinafter referred to as "Interroll"), and further in view of Perneder & Osborne textbook: "Handbook Timing Belts: Principles, Calculations, Applications" published 2012, 276 pages, hereinafter referred to as "Perneder & Osborne textbook").
Regarding claim 1, Yang discloses a belt transmission mechanism (Yang: Fig. 1, moving platform synchronous belt 104, pedestal synchronous belt 2, along with components, i.e. motor 110, guide wheels 103, 106, belt gear 105, guide blocks 102, 107 etc..) with improved rigidity, comprising, a pedestal (Fig. 1, guide rail 1), a sliding base (Fig. 1, moving platform 100 with support 109) reciprocating on the pedestal along a linear direction ([0023] at lines 1-2), the sliding base (Fig. 1, moving platform 100) comprising a support member comprising a plurality of back rollers (Fig. 1, guide rollers 101, 108 mounted to support 109); a driving unit (Fig. 1, motor 110) disposed on the pedestal (Figs 1 and 3, 110 on 1), the driving unit comprising a driving wheel (Fig. 1, belt gear 105) which is driven to rotate ([0031] in line 1), and a plurality of resisting rollers (Fig. 1, guide wheels 103, 106); a positioning belt (Fig. 1, pedestal synchronous belt 2) with two ends thereof being fixed on the pedestal (drawings are not to scale, and that actual length of the belts 104 and 2 would be very long in comparison with drawing scale, therefore, it is inherently or implicitly understood that  two ends of the positioning belt (2) can be fixed on the pedestal (1)), and extending along the linear direction (Fig. 2, belt 2 is extending along linear horizontal direction), and a transmission belt attached to the positioning belt (Figs 1 and 2, moving platform synchronous belt 104 attached to pedestal synchronous belt 2), two ends of the transmission belt being fixed on the pedestal (due to the fact that the drawings are not to scale, and that the actual length of the belt 104 may be long in comparison with drawing scale, therefore, it is inherently or implicitly understood that two ends of the transmission belt (104) can be fixed on the pedestal (1)) and, attached to and extending with the positioning belt (Figs 1 and 2, at least a portion of belt 104 are extending with belt 2), the transmission -17-belt (104) is meshed with the first gear rack through the second gear rack (see annotated figure A below), and comprising a detouring section (see annotated figure A below) which is separated from the positioning belt and transmissibly meshed with the driving wheel (see annotated figure A below); the driving wheel (105) rotating to drive the 5detouring section to continuously shift on the transmission belt ([0031] in lines 7-8), and simultaneously driving the sliding base to slide along the linear direction on the pedestal ([0031]: lines 4-5), wherein the plurality of the resisting roller (Fig. 1, guide wheels 103, 106) are disposed on two sides of the detouring section (see annotated figure A below), respectively, for resisting the transmission belt (Fig. 1, 103, 106 are tensioned against 104, [0031]), such that the transmission belt is forced to be attached to the positioning belt ([0031], belt 104 is pressed against belt 2, thereby being meshed);  However, Yang fails to disclose a pedestal comprising; a tool rest on which a plurality of tools are positioned; and a pair of linear rails; the sliding base comprising a bottom face slidably disposed on the pair of linear rails through two sliding blocks; an erecting frame on which a tool changing device is disposed, the tool changing device vertically moving on the erecting frame for picking and placing a tool at a position of the corresponding tool rest; a positioning belt with two ends thereof being fixed on the pedestal between the pair of linear rails, the positioning belt comprising a first gear rack vertically disposed between the two ends of the positioning belt and facing one of the pairs of linear rails, two ends of the transmission belt arranged between the pair of linear rails, the 5transmission belt comprising a second gear rack vertically disposed between the two ends of the transmission belt and facing another one of the pair of linear rails,
However, Yang modified by Park teach a pedestal (Yang: Fig. 1, guide rail 1) comprising; a tool rest on which a plurality of tools are positioned (Park:  Fig. 1, tool holder 1, English translation copy page 5: tool holder 1 for holding and storing tools at predetermined intervals, can be adapted to mounted on the guide rail of Yang); and a pair of linear rails (Park, Figs 1 and 5, a pair of horizontal transfer guides 3, can be adapted to mounted onto guide rail 1 of Yang); the sliding base (Park: Figs 2, 3, 5, comprising a bottom face slidably disposed on the pair of linear rails through two sliding blocks (Park: bottom face of 24 disposed on pair of horizontal transfer guides 3, through two rectangular sliding parts of vertical transfer/feeding frame 21 (2 sliding blocks)); an erecting frame on which a tool changing device is disposed (Park: Fig 5, vertical conveying guide 24 on which a gripper G with slider 23a are disposed), the tool changing device (gripper G with slider 23a) vertically moving on the erecting frame (24) for picking and placing a tool at a position of the corresponding tool rest (Park: English translation copy pages 8-9,  gripper G moves in both longitudinal and transverse directions of tool magazine; Page 6, lines 34-36); a positioning belt (Yang: Fig. 1, pedestal synchronous belt 2) with two ends thereof being fixed on the pedestal (drawings are not to scale, and that actual length of the belts 104 and 2 would be very long in comparison with drawing scale, therefore, it is inherently or implicitly understood that  two ends of the positioning belt (2) can be fixed on the pedestal (1)) between the pair of linear rails (positioning belt (2) of Yang can be adapted and configured in between the pair of linear rails (3) of Park shown in Fig. 5), and extending along the linear direction (Yang: Fig. 2, belt 2 is extending along linear horizontal direction; Park: horizontal transfer guides 3 are also extending along horizontal direction in Figs 1 and 5), the positioning belt (2) comprising a first gear rack (Yang: annotated figure B below) vertically disposed between the two ends of the positioning belt (2) and facing one of the pairs of linear rails (By mounting the bottom of guide rail 1 of Yang (Figs 1-3) onto the horizontal frame 2 of Park in Fig. 1 (so that the motor 110 and gear racks and positioning belt 2 of Yang in Fig. 1 is configured in the same configuration as the upper rack 11 and upper pinion gear 13  of Park in Figs 3-5, two ends of the transmission belt (Yang: 104) arranged between the pair of linear rails (Yang, two ends of transmission belt (104) can be arranged between a pair of horizontal transfer guides 3 of Park, based on mounting the bottom of guide rail 1 of Yang (Figs 1-3) onto the horizontal frame 2 of Park in Fig. 1), the 5transmission belt (104) comprising a second gear rack (see annotated figure B below) vertically disposed between the two ends of the transmission belt and facing another one of the pair of linear rails (By mounting the bottom of guide rail 1 of Yang (Figs 1-3) onto the horizontal frame 2 of Park in Fig. 1 (so that the motor 110 and gear racks and positioning belt 2 of Yang in Fig. 1 is configured in the same configuration as the upper rack 11 and upper pinion gear 13 of Park in Figs 3-5, thereby to produce the same linear movement, with the resulting orientation of the first and second gear racks of Yang vertically disposed between ends of transmission belt 104, and be facing toward (at a distance) also bottom horizontal transfer guide 3 of Park).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the belt transmission system of Yang by the tool handling system using rack/pinion transmission of Park in view of teachings from Collins in Page 3:  “despite their overlap in capabilities and uses, there are some performance criteria that can steer the decision between belts and rack and pinion systems”, for example in page 5,  Belt driven actuators have advantages when used in harsh environment and in maintenance demand, because they are relatively 
   
Furthermore, Yang fails to disclose the plurality of back rollers are disposed on one side of the positioning belt in opposite to the transmission belt;  However, Interroll teaches the plurality of back rollers are disposed on one side of the positioning belt in opposite to the transmission belt (Interroll, page 208 describes the following: for straight conveyor section, the number of rollers required is calculated from the total length of the conveyor section, divide by the pitch + 1, where pitch is the space between two conveyor rollers, and determined by length and type of materials to be transported and the load capacity of the conveyor rollers; therefore, configuring of a number of back rollers for the positioning belt being of a straight conveyor section extending along linear direction X under load of the weight of conveyed tools based on above discussed method is taught by Interroll. Meanwhile, it is possible to change the thickness of the );  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by teachings from Interroll because of the rationale that Interroll being of a widely-known commercial conveyor roller catalog that offers extensive technical details of planning basics, of different aspects and includes many applicable useful detailed technical information for configuring necessary elements for the conveyor rollers and roller drive system of the belt transmission mechanism. As a result, it is logical that a person having ordinary skill in the art would be motivated to seek out and adopt some of information from Interroll to ensure proper integration success for configuring a typical conveyor roller system. Furthermore, another rationale for adopting Interroll to modify Yang is based on the consideration that the existing pedestal synchronous belt 2 taught by Yang as shown in Figs 1 and 2, seem to be too thick in comparison to the moving platform synchronous belt 104, and thus would have disadvantages relating to cost, mobility, belt flexibility and operating efficiency. As a result, it would be logical for a person having ordinary skill in the art would be motivated to seek out alternative dimensions for pedestal synchronous belt 2 alongside technical information for support rollers thereof.
Yang and Interroll, singularly or in combination, fail to teach the plurality of back rollers are arranged in alignment with the plurality of resisting rollers, respectively; the plurality of back rollers are arranged in alignment with the plurality of resisting rollers, respectively; (Page 92, Fig. 2.29 (b), as reproduced herein in annotated figure A below, back roller/support roller (gear roller/resisting roller) are arranged in alignment as shown in (b) below);
Annotated figure A from Perneder & Osborne textbook
[AltContent: rect]
    PNG
    media_image1.png
    681
    889
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by teachings from Perneder & Osborne textbook because of rationale that Perneder & Osborne textbook being of a widely-known 276 pages technical textbook that offers extensive technical details on timing belt systems, including application in linear drive, and various components such as support rollers and various types of belts (i.e. support belt, page 237) of the belt transmission mechanism. As a result, it is logical that a person having ordinary skill in the art would be motivated to research information from Perneder & Osborne textbook 
In addition, Yang disclose the resisting rollers and the back rollers simultaneously move with the sliding base; the resisting rollers resist the transmission belt to force the transmission belt to be attached to the positioning belt ([0031] lines 4-5, belt 104 is pressed to belt 2 by the guide wheel 103; ([0031], lines 7-8, moving platform 100 is moved right linearly), 
However, Yang fails to disclose with the back rollers providing a back support to the positioning belt, Meanwhile, Perneder & Osborne textbook teaches with the back rollers providing a back support to the positioning belt (Page 92, Fig. 2.29 (b), as shown in annotated figure above, resisting roller (under the timing belt) providing back support to the timing belt; Interroll also teaches configuring of rollers to support a belt in a straight conveyor section with load being transported/conveyed); The same rationales for adopting Perneder & Osborne textbook and Interroll to modify Yang were previously described above, respectively, and thus omitted for brevity.
In addition, Yang discloses such that the transmission belt (Fig. 1, 104), except for the detouring section (104 in detouring section is not meshed with 2), is maintained in a meshing -18-status with the positioning belt (104 is meshed with 2) by the second gear rack and the first gear rack (see annotated figure B below, 104 is maintained meshed with 2 by the first and second gear racks).
Annotated Figure B of Fig. 1 of Yang

    PNG
    media_image2.png
    605
    1454
    media_image2.png
    Greyscale



 
Regarding claim 6, Yang teaches wherein the pedestal (Figs 1 and 3, guide rail 1 is mounted to the support 109) comprises a holder at two different ends of the pedestal (guide blocks 102 and 107 are holders at two different ends of guide rail 1 or support 109, [0024] : 102 and 107 are fastened by screw and mounted on the support 109), respectively; two ends of the positioning belt and two ends of the transmission belt are fixed by the holders, such that the positioning belt and the transmission belt extend along the linear direction (both ends of belts 104 and belt 2 are fixed by guide blocks 102 and 107, allowing belts 104 and 2 extending along linear direction). 
Regarding claim 7, Yang teaches wherein the positioning belt and the transmission belt are two independent belts (Figs 1 and 2 shows that moving platform synchronous belt 104 and pedestal synchronous belt 2 being very much different in thicknesses thereof, therefore, they are obviously two independent belts), with two ends of the positioning belt and two ends of the transmission belt fixed to the holders, respectively (Fig. 2, two ends of 104 and 2 are fixed to the guide blocks 102 and 107). 

Regarding claim 8, Yang teaches wherein the positioning belt and the transmission belt are formed of a single circular belt, with two ends of the circular belt fixed to the pedestal ([0034] of English translation copy of Yang describes that in addition to the two identical belts being fully meshed being capable of being adopted, meanwhile other different variations of timing belt can also be considered, which implies that two identical belts can be formed of a singular circular belt (due to being identical) and can be fixed to the guide rail 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Park, in view of Collins, in view of Interroll, and further in view of Perneder & Osborne textbook as applied to claim 1 above, and further in view of Elatech Polyurethane drive calculation catalogue, dated Nov. 2017, https://elatech.com/wp-content/uploads/polyurethane-drive-calculation-catalogue-elatech.pdf (hereinafter referred to as "Elatech", and further in view of Ebhart article "Why do timing belts need guidance?" - Habasit Expert Blog - dated Jan 31 2019, hereinafter referred to as "Ebhart article").

Regarding claim 2, Yang fails to disclose wherein a width of the positioning belt is larger than a width of the transmission belt;  However, Elatech teaches wherein a width of the positioning belt is larger than a width of the transmission belt (Elatech in page 170 teaches that belt width calculation is based on small pulley rpm, peripheral 

    PNG
    media_image3.png
    282
    670
    media_image3.png
    Greyscale

C1  is safety factor
Fu  is peripheral force
b is  belt width
 
Using above equation and method for calculating the belt width for linear drive from Elatech for the positioning belt (2) of Yang upon first modifying the belt thickness thereof (as previously discussed for claim 1) so as to be thinner positioning belt (2), it is then possible and likely for the calculated belt width of the positioning belt (2) to be wider than that of the transmission belt (104).  In other words, the reduced thickness positioning belt (2) would have to make up the weakened structure by means of an enlarged width. As a result, Elatech teaches wherein a width of the positioning belt is larger than a width of the transmission belt, in the meshing status of the first gear rack and the second gear rack, the positioning belt comprises a positioning portion extending away from the transmission belt
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Elatech because of rationale that Yang is missing necessary and important information for configuring and calculating the correct or proper belt width, whereas, Elatech offers sufficient detailed information for calculating belt width for linear drive so as to ensure system integration success.
However, Yang, Park, Collins, Interroll, Perneder & Osborne textbook and Elatech fails to teach the support member comprises a fixed seat disposed and fixed on the pedestal; the positioning portion is positioned by the fixed seat, such that the positioning belt is positioned along the linear direction.
However, Ebhart article in view of Yang teaches the support member comprises a fixed seat disposed and fixed on the pedestal; the positioning portion is positioned by the fixed seat, such that the positioning belt is positioned along the linear direction (Ebhart article in pages 1-2 teaches that “[t]he truth is that every timing belt pulls to the left or the right” and “Unfortunately, however, this effect can not be entirely prevented. So timing belt guidance is always needed to keep the belts tracking straight.”  Ebhart article also teaches “Another important point: since side loading or unloading onto timing belts places a lateral shift on the belt’s direction of travel, it’s essential to use a tracking mechanism to counteract this.” Two main mechanisms are available for timing belt guidance, namely pulley flanges and tracking guides.  Tracking guides are mounted on the belt’s tooth side and tracking guides come in a vast array of forms. Photo of an example of tracking guide for timing belt is shown in page 2 of Ebhart article; under a broadest reasonable interpretation standard in view of the disclosure of instant 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Ebhart article because of rationale that Yang is missing necessary and important solutions for addressing potential issues relating to belt pulling to the left or the right and belt mistracking; whereas, Ebhart article offers sufficient detailed information and solutions (i.e. tracking guides) for overcoming issues relating to belt mistracking and belt pulling to left or right so as to ensure system integration success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Park, in view of Collins, in view of Interroll, and further in view of Perneder & Osborne textbook and further in view of Elatech, and further in view of Ebhart article, as applied to claim 2 above, and further in view of  HabaSYNC® Timing Belts Engineering Guide - Habasit AG, services media no. 6018 (updated March 2013), hereinafter referred to as " HabaSYNC®".

Regarding claim 3, Yang fails to teach wherein the fixed seat comprises an L-shaped block. However, Ebhart article teaches wherein the fixed seat comprises an L-shaped block (see annotated photo below, at least a portion of the tracking guide/fixed seat is L-shaped, and due to the wording of “comprises”, which is interpreted by Examiner as being “including but not limited to”, thus the fixed seat can include other portions thereof as well, i.e. ones which are not L-shaped.   It would have been obvious wherein the fixed seat comprises an L-shaped block” as follow, Examiner submits that it would have been obvious for a person of ordinary skill in the art to arrive at L-shape block for the fixed seat based on the following:  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is well known in the art that the fixed seat / tracking guide can have a variety of shapes of configurations, including rectangular, U-shape, V-shape, or other proprietary shape etc. as evidenced by several sources, i.e. from Ebhart article and HabaSYNC®.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey
Yang in view of Ebhart article fails to teach and a backboard; the L-shaped block and the backboard hold two sides of the positioning portion, so as to locate the positioning portion. 
However, Yang in view of HabaSYNC® and Ebhart article teaches and a backboard; the L-shaped block and the backboard hold two sides of the positioning portion, so as to locate the positioning portion (HabaSYNC®  teaches of “profiles” in page 23, and Examiner is interpreting “profiles” as being equivalent to “backboard”, and holding the conveying/smooth side of the positioning portion, many examples of different structures for “profiles” are shown in page 23 of HabaSYNC®.  Meanwhile, the tracking guide discussed in page 20 are disposed on the tooth side of the positioning belt.  As a result, profile (backboard) and tracking guide (L-shaped block for fixed seat) used together as taught by HabaSYNC® and Ebhart article would hold two side of the positioning belt / timing belt). 
Annotated Photo from Ebhart Article

    PNG
    media_image4.png
    330
    517
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Ebhart article because of rationale that Yang is missing necessary and important solutions for addressing potential issues relating to belt pulling to the left or the right and belt mistracking; 
conveying products that require indexing and separation. On the other hand, Yang fails to teach above information on profiles.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Park, in view of Collins, in view of Interroll, and further in view of Perneder & Osborne textbook as applied to claim 1 above, and further in view of Kim (KR 101707206, hereinafter referred to as "Kim"), and further in view of Lee (KR 20160069288, hereinafter referred to as "Lee").
Regarding claim 4, Yang in view of Park and Collins, fails to disclose or teach wherein the driving unit comprises a servomotor connected to a first transmission member, and the driving wheel comprises a second transmission member; a connection member is transmissibly connected between the first transmission member and the second transmission member.  However, Kim in view of Yang teaches wherein the driving unit (Kim: Fig. 2, motor 11 and motor bracket 10) comprises a servomotor (motor 11) connected to a first transmission member (drive pulley 12), and the driving wheel (Yang: 105) comprises a second transmission member (Kim: Fig. 2, driven pulley 14, 

Alternatively, as shown in Fig. 1, Lee specifically teaches of specifically a servomotor as being the type of motor 14 for the driving unit connected to a transmission member to drive a timing belt 15.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang further by Lee based on the following rationales:  first, Lee being of transport system for automatic tool changer using servomotor and timing belt, thus qualifies as analogous art; second, Lee offers improvement over Yang in terms of improved accuracy of a position of tool grasping and transferring from a tool holder unit and capability to expand the storage space of the tool ([0015]). For example, Lee 

Regarding claim 5, Yang in view of Park and Collins fails to disclose or teach wherein both the first transmission member and the second transmission member are pulleys, and the connection member is a driving belt transmissibly mounted on the first transmission member and the second transmission member.  However, Kim teaches wherein both the first transmission member and the second transmission member are pulleys (Kim, Fig. 2, drive pulley 12 and driven pulley 14), and the connection member is a driving belt (Fig. 2, timing belt 15) transmissibly mounted on the first transmission member and the second transmission member (Fig. 2, 15 is transmissibly mounted on 12 and 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Kim because of the same set of rationales as discussed for claim 4.

Response to Amendment
The Amendment filed December 01, 2021 has been entered. Claims 1-8 remain pending.  Rejections to pending claims 1-8 under 35 U.S.C. 112(b) in final office action dated September 02, 2021 are withdrawn in view of aforementioned amendment.
Response to Arguments
 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu CN108857524A disclose a matrix form tool magazine tool changing system. Matrix Tool Magazine MAM-C40-306 YouTube video dated 02/10/2014 discloses a matrix tool magazine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632